[Cite as In re Glass, 2010-Ohio-6703.]


                                               Court of Claims of Ohio
                                                  Victims of Crime Division
                                                                         The Ohio Judicial Center
                                                               65 South Front Street, Fourth Floor
                                                                            Columbus, OH 43215
                                                                    614.387.9860 or 1.800.824.8263
                                                                               www.cco.state.oh.us




IN RE: CHARLENE M. GLASS


CHARLENE M. GLASS

            Applicant


 Case No. V2010-50248

Commissioners:
Gregory P. Barwell, Presiding
Elizabeth Luper Schuster
Susan G. Sheridan

ORDER OF A THREE-
COMMISSIONER PANEL

          {¶1}On September 14, 2009, the applicant filed a compensation application
asserting that on a daily ongoing basis she was harassed and threatened by a number
of offenders. On December 15, 2009, the Attorney General issued a finding of fact and
decision denying the applicant’s claim based on her failure to comply with R.C.
2743.60(A), report the criminal incidents to police within seventy-two hours of their
occurrence. Furthermore, no evidence could be found that the incidents were ever
reported to police.        On December 21, 2009, the applicant submitted a request for
reconsideration.        On February 24, 2010, the Attorney General rendered a Final
Decision reiterating its position concerning the lack of reporting the alleged incidents to
police, and also asserting that the applicant has failed to prove, by a preponderance of
the evidence, that she was a victim of criminally injurious conduct. On March 2, 2010,
the applicant filed a notice of appeal from the February 24, 2010 Final Decision of the
Attorney General. Hence, a hearing was held before this panel of commissioners on
May 19, 2010 at 10:20 A.M.
Case No. V2010-50248                       - 2 -                                   ORDER


        {¶2}On May 3, 2010, the Attorney General filed a motion for leave to file a brief
after the order date.
        {¶3}For hearing purposes only claim numbers V2010-50183, V2010-50191,
V2010-50248, V2010-50256, and V2010-50264 were heard concurrently.                      The
applicant did not appear at the hearing, while Assistant Attorney General Jason Fuller
appeared on behalf of the state of Ohio. The Attorney General made a brief statement
for the panel’s consideration.     With respect to claims V2010-50183, V2010-50191,
V2010-50248, and V2010-50256, the Attorney General stated that the issues were
failure to prove the occurrence of criminally injurious conduct, failure to timely or ever
report the alleged incidents, failure to prove the applicant incurred economic loss and
res judicata. The Attorney General related the applicant has filed 76 compensation
applications and 15 appeals to the panel of commissioners. The Attorney General
asserts all subsequent applications emanate from claim number V2005-80321, a rape
incident. However, the panel denied that claim. While the Attorney General concedes
that the applicant has alleged different criminal incidents involving different offenders, it
is the Attorney General’s contention that all subsequent applications relate to the rape
incident. Finally, the applicant has failed to prove by a preponderance of the evidence
that she was a victim of crime, that she reported the incidents in a timely manner or at
all, or that she suffered any economic loss. The Attorney General cites In re Krohn
(1989), 61 Ohio Misc. 2d 473 as authority to deny future claims based on this incident
pursuant to the doctrine of res judicata. Whereupon, the hearing was concluded.
        {¶4}From review of the file and with full and careful consideration given to the
statement of the Attorney General, we find the applicant has failed to prove, by a
preponderance of the evidence, that she was a victim of criminally injurious conduct as
defined by R.C. 2743.51(C), that she reported the alleged criminal incidents to law
enforcement as is required by R.C. 2743.60(A), or that she incurred economic loss as
Case No. V2010-50248                       - 3 -                                  ORDER


defined by R.C. 2743.51(E). However, we cannot find that the doctrine of res judicata
is applicable in this case. In In re Krohn, the incident (an automobile collision) the
expenses, and the offender were all the same in both claims filed.              The single
commissioner in that case determined due to every element of the two claims being
identical the doctrine of res judicata should apply.     However, in the case at bar a
comparison of claims V2010-50183, V2010-50191, V2010-50248, and V2010-50256
establishes that they involve different alleged offenders and different criminal violations
asserted. Therefore, we find res judicata should not be applied.
         {¶5}Accordingly, the Attorney General’s decision of February 24, 2010 shall be
affirmed on the basis of failure to prove criminally injurious conduct and failure to timely
report the incidents to police.
         IT IS THEREFORE ORDERED THAT
         {¶6}1) The Attorney General’s motion of May 3, 2010 is GRANTED;
         {¶7}2) The February 24, 2010 decision of the Attorney General is AFFIRMED;
         {¶8}3) This claim is DENIED and judgment is rendered for the state of Ohio;
Case No. V2010-50248                                - 4 -                            ORDER


            {¶9}4) Costs are assumed by the court of claims victims of crime fund.




                                                      _______________________________________
                                                      GREGORY P. BARWELL
                                                      Presiding Commissioner



                                                      _______________________________________
                                                      ELIZABETH LUPER SCHUSTER
                                                      Commissioner



                                                      _______________________________________
                                                      SUSAN G. SHERIDAN
                                                      Commissioner

ID #I:\VICTIMS\2010\50248\V2010-50248.wpd\DRB-tad
        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Cuyahoga County Prosecuting Attorney and to:


Filed 7-16-10
Jr. Vol. 2276, Pgs. 1-4
Sent to S.C. Reporter 8-5-11